 


109 HR 2043 IH: District of Columbia Fairness in Representation Act
U.S. House of Representatives
2005-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2043 
IN THE HOUSE OF REPRESENTATIVES 
 
May 3, 2005 
Mr. Tom Davis of Virginia (for himself, Mr. Bishop of Utah, Mr. Cannon, Mr. Dent, Mr. English of Pennsylvania, Mr. Gilchrest, Mr. Leach, Mr. Moore of Kansas, Mr. Platts, Mr. Porter, Mr. Shays, and Mr. Simmons) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish the District of Columbia as a Congressional district for purposes of representation in the House of Representatives, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the District of Columbia Fairness in Representation Act. 
2.FindingsCongress finds as follows: 
(1)Over half a million people living in the District of Columbia, the capital of our democratic Nation, lack direct voting representation in the United States Senate and House of Representatives. 
(2)District of Columbia residents have fought and died to defend our democracy in every war since the War of Independence. 
(3)District of Columbia residents pay billions of dollars in Federal taxes each year. 
(4)Our Nation is founded on the principles of one person, one vote and government by the consent of the governed. 
3.Treatment of District of Columbia as Congressional district 
(a)In generalNotwithstanding any other provision of law, the District of Columbia shall be considered a Congressional district for purposes of representation in the House of Representatives. 
(b)Conforming amendment regarding application of method of equal proportions in apportionment of House of RepresentativesSection 2(a) of the Act entitled An Act to provide for apportioning Representatives in Congress among the several States by the equal proportion method, approved November 15, 1941 (2 U.S.C. 2b), is amended by inserting or the District of Columbia after no State. 
(c)Conforming amendments regarding appointments to service academies 
(1)United States military academySection 4342 of title 10, United States Code, is amended— 
(A)in subsection (a), by striking paragraph (5); and 
(B)in subsection (f), by striking the District of Columbia,. 
(2)United States naval academySuch title is amended— 
(A)in section 6954(a), by striking paragraph (5); and 
(B)in section 6958(b), by striking the District of Columbia,. 
(3)United States air force academySection 9342 of title 10, United States Code, is amended— 
(A)in subsection (a), by striking paragraph (5); and 
(B)in subsection (f), by striking the District of Columbia,. 
(d)Effective dateThis section and the amendments made by this section shall apply with respect to the One Hundred Tenth Congress and each succeeding Congress. 
4.Temporary increase in apportionment of House of Representatives 
(a)In generalEffective January 3, 2007, and until the taking effect of the first reapportionment occurring after the regular decennial census conducted for 2010— 
(1)the membership of the House of Representatives shall be increased by 2 members; 
(2)each such Representative shall be in addition to the membership of the House of Representatives as now prescribed by law; and 
(3)the State identified by the Clerk of the House of Representatives in the report submitted under subsection (b) shall be entitled to one additional Representative. 
(b)Transmittal of revised apportionment information by President and clerk 
(1)Statement of apportionment by PresidentNot later than 30 days after the date of the enactment of this Act, the President shall transmit to Congress a revised version of the most recent statement of apportionment submitted under section 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for apportionment of Representatives in Congress, approved June 28, 1929 (2 U.S.C. 2a(a)), to take into account the provisions of this Act. 
(2)Report by clerkNot later than 15 calendar days after receiving the revised version of the statement of apportionment under paragraph (1), the Clerk of the House of Representatives, in accordance with section 22(b) of such Act (2 U.S.C. 2a(b)), shall send to the executive of each State a certificate of the number of Representatives to which such State is entitled under section 22 of such Act, and shall submit a report to the Speaker of the House of Representatives identifying the State entitled to one additional Representative pursuant to this section. 
(c)Increase Not counted against total number of membersThe temporary increase in the membership of the House of Representatives provided under subsection (a) shall not— 
(1)operate to either increase or decrease the permanent membership of the House of Representatives as prescribed in the Act of August 8, 1911 (2 U.S.C. 2); 
(2)affect the basis of reapportionment established by the Act of June 28, 1929, as amended (2 U.S.C. 2a), for the Eighty Second Congress and each Congress thereafter; or 
(3)be taken into account in determining the number of electors under section 3 of title 3, United States Code, with respect to the 2008 Presidential election. 
5.Repeal of office of District of Columbia delegate 
(a)In generalSections 202 and 204 of the District of Columbia Delegate Act (Public Law 91–405; sections 1–401 and 1–402, D.C. Official Code) are repealed, and the provisions of law amended or repealed by such sections are restored or revived as if such sections had not been enacted. 
(b)Conforming amendments to District of Columbia Elections Code of 1955The District of Columbia Elections Code of 1955 is amended— 
(1)in section 1 (sec. 1–1001.01, D.C. Official Code), by striking the Delegate to the House of Representatives; 
(2)in section 2 (sec. 1–1001.02, D.C. Official Code)— 
(A)by striking paragraph (6), and 
(B)in paragraph (13), by striking the Delegate to Congress for the District of Columbia; 
(3)in section 8 (sec. 1–1001.08, D.C. Official Code)— 
(A)by striking Delegate in the heading, and 
(B)by striking Delegate, each place it appears in subsections (h)(1)(A), (i)(1), and (j)(1); 
(4)in section 10 (sec. 1–1001.10, D.C. Official Code)— 
(A)by striking subparagraph (A) of subsection (a)(3), and 
(B)in subsection (d)— 
(i)by striking Delegate, each place it appears in paragraph (1), and 
(ii)by striking paragraph (2) and redesignating paragraph (3) as paragraph (2); 
(5)in section 15(b) (sec. 1–1001.15(b), D.C. Official Code), by striking Delegate,; and 
(6)in section 17(a) (sec. 1–1001.17(a), D.C. Official Code), by striking except the Delegate to the Congress from the District of Columbia. 
(c)Effective dateThe amendments made by this section shall apply with respect to elections occurring during 2006 and any succeeding year. 
6.Repeal of office of statehood Representative 
(a)In generalSection 4 of the District of Columbia Statehood Constitutional Convention Initiative of 1979 (sec. 1–123, D.C. Official Code) is amended as follows: 
(1)By striking offices of Senator and Representative each place it appears in subsection (d) and inserting office of Senator. 
(2)In subsection (d)(2)— 
(A)by striking a Representative or; 
(B)by striking the Representative or; and 
(C)by striking Representative shall be elected for a 2-year term and each. 
(3)In subsection (d)(3)(A), by striking and 1 United States Representative. 
(4)By striking Representative or each place it appears in subsections (e), (f), (g), and (h). 
(5)By striking Representative’s or each place it appears in subsections (g) and (h). 
(b)Conforming amendments 
(1)Statehood commissionSection 6 of such Initiative (sec. 1–125, D.C. Official Code) is amended— 
(A)in subsection (a)— 
(i)by striking 27 voting members and inserting 26 voting members, 
(ii)by adding and at the end of paragraph (5); and 
(iii)by striking paragraph (6) and redesignating paragraph (7) as paragraph (6); and 
(B)in subsection (a–1)(1), by striking subparagraph (H). 
(2)Authorization of appropriationsSection 8 of such Initiative (sec. 1–127, D.C. Official Code) is amended by striking and House. 
(3)Application of honoraria limitationsSection 4 of D.C. Law 8–135 (sec. 1–131, D.C. Official Code) is amended by striking or Representative each place it appears. 
(4)Application of campaign finance lawsSection 3 of the Statehood Convention Procedural Amendments Act of 1982 (sec. 1–135, D.C. Official Code) is amended by striking and United States Representative. 
(c)Effective dateThe amendments made by this section shall apply with respect to elections occurring during 2006 and any succeeding year. 
7.Nonseverability of provisionsIf any provision of this Act or any amendment made by this Act is held invalid, the remaining provisions of this Act or any amendment made by this Act shall be treated as invalid. 
 
